DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 4, 8, 10, 11, 15, 17, 18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tocker et al. (10,862,738).
For claims 1, 8, 15, Tocker teaches a method and system (abstract), with processor, storage and programming (col. 4, lines 10-col. 5, line 45), for locating a root cause alarm on a telecommunications network (background, summary and claims; col. 3, line 35 – col. 4, line 10), comprising:
obtaining an alarm correlation rule of the telecommunications network (col. 5, line 45 – col. 6, line 15):
splitting the alarm correlation rule to obtain candidate root cause rules (col. 6, lines 35-45);
determining time sequence information of the candidate root cause rules based on historical alarm data of the telecommunications network (col. 5, line 45 – col. 6, line 35), wherein the candidate root cause rules each comprise a first alarm and a second alarm (col. 5, line 45 – col. 6, line 35), and wherein the time sequence information of the candidate root cause rules is used to indicate a probability that the first alarm occurs before the second alarm in terms of time (col. 7, lines 5-40);
determining valid root cause rules in the candidate root cause rales based on the time sequence information of the candidate root cause rules (col. 7, lines 5-40);
extracting an associated alarm combination from an alarm stream of the telecommunications network (col. 7, lines 25-40); and
determining a root cause alarm in the associated alarm combination based on the valid root cause rules (col. 7, lines 40-55).
For claims 3, 10, 17, Tocker teaches that the determining time sequence information of the candidate root cause rules based on historical alarm data of the telecommunications network comprises:
determining, based on the historical alarm data, a quantity of times that the first alarm occurs before or after the second alarm at a preset time interval (col. 6, line 45 – col. 7, line 5); and
determining the time sequence information of the candidate root cause rules based on the quantity of times that the first alarm occurs before or after the second alarm at the preset time interval (col. 7, lines 5-55).
For claims 4, 11, 18, Tocker teaches that determining a root cause alarm in the associated alarm combination based on the valid root cause rules comprises:
determining, in the valid root cause rules, a target root cause rule corresponding to the associated alarm combination, wherein alarms in the target root cause rule both exist in the associated alarm combination (col. 6, line 45 – col. 7, line 5; determine correlation); and
determining the root cause alarm in the associated alarm combination based on the target root cause rule (col. 7, lines 5-40).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 9, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tocker as applied to claims 1, 8, 15 above, and further in view of Vangala (10,057,142).
For claims 2, 9, 16, Tocker does not expressly disclose a time sequence coefficient.  Vangala teaches a method and system (abstract) in the current art (background, summary and claims; col. 2, line 50 – col. 4, line 10) wherein the time sequence information is a time sequence .

Claims 5-7, 12-14, 19, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tocker as applied to claims 4, 11, 18 above, and further in view of Chitalia et al. (10,560,309).
For claims 5, 12, 19, Tocker teaches a confidence interval (col. 7, lines 5-40) but does not expressly disclose weighting and impacts.  Chitalia teaches a method and system (abstract) in the relevant art (background, summary and claims) wherein the determining the root cause alarm in the associated alarm combination based on the target root cause rule comprises:
determining weight information of the target root cause rule based on the historical alarm data, wherein the weight information of the target root cause rule is used to indicate strength of a causal relationship between alarms in the target root cause rule (col. 15, line 40 – col. 16, line 20);
determining an impact factor of each alarm in the associated alarm combination based on the target root cause rule and the weight information of the target root cause rule, wherein the impact factor of each alarm is used to indicate a degree of impact of each alarm on another alarm in the associated alarm combination (col. 37, line 40 – col. 38, line 10); and
determining the root cause alarm in the associated alarm combination (col. 11, line 50 – col. 12, line 40)  based on the impact factor (col. 39, line 25 – col. 42, line 5).
At the time the invention was made, one of ordinary skill in the art would have added Chitalia in order to provide improvements in handling alarm complexities (col. 1, lines 35-65).
For claims 6, 13, 20, Tocker teaches wherein the determining the root cause alarm in the associated alarm combination based on the impact factor comprises: determining K alarms in the associated alarm combination as the root cause alarms, wherein K is an integer greater than or equal to 1 (col. 5, lines 25-45), but does not disclose wherein impact factors of the K alarms each are greater than or equal to an impact factor of any other alarm in the associated alarm combination rather than the K alarms.  Chitalia teaches this limitation (col. 42, line 5-col. 43, line 45).
For claims 7, 14, Tocker does not expressly disclose occurrence frequency (counting).  Chitalia teaches wherein the determining weight information of the target root cause rule based on the historical alarm data comprises:
determining, based on the historical alarm data, frequencies at which a third alarm and a fourth alarm of the target root cause rule separately occur in a plurality of time windows at a preset time interval (col. 39, lines 1-45);
generating an occurrence frequency sequence of the third alarm based on the frequencies at which the third alarm separately occurs in the plurality of time windows at the preset time interval (col. 40, line 35 – col 42, line 5);
generating an occurrence frequency sequence of the fourth alarm based on the frequencies at which the fourth alarm separately occurs m the plurality of time windows at the preset time interval (col. 40, line 35 – col 42, line 5); and
determining the weight information of the target root cause rule based on a similarity between the occurrence frequency sequence of the third alarm and the occurrence frequency sequence of the fourth alarm (col. 37, line 40 – col. 38, line 10).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Given the current claim breadth and the amount of art in the general area, the current art is a broad overview of the state of the art but is by no means exhaustive.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELVIN H POLLACK whose telephone number is (571)272-3887.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on (571)270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/MELVIN H POLLACK/Primary Examiner, Art Unit 2445